NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3404-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BRANDON SANABRIA,

     Defendant-Appellant.
_______________________

                   Submitted October 4, 2021 – Decided October 14, 2021

                   Before Judges Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 15-06-0554.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth A. Harrigan, Designated Counsel, on
                   the briefs).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Marc A. Festa, Senior
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Brandon Sanabria appeals from a November 20, 2019 order

denying his petition for post-conviction relief ("PCR") without an evidentiary

hearing. We affirm.

                                        I.

      In January 2015 defendant stabbed Alejandro Leal multiple times in the

head and neck, causing his death.       A grand jury subsequently returned an

indictment charging defendant with: 1) first-degree murder, N.J.S.A. 2C:11-

3(a)(1) or N.J.S.A. 2C:11-3(a)(2); 2) third-degree possession of a weapon for an

unlawful purpose, N.J.S.A. 2C:39-4(d); and 3) fourth-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(d).

      On November 15, 2016, defendant pled guilty to an amended charge of

aggravated manslaughter, N.J.S.A. 2C:11-4(a)(1), as well as an unrelated third-

degree burglary charge from a separate indictment. The parties agreed that the

plea would dispose of an additional pending accusation for a fourth-degree

assault related to an incident while defendant was detained. The State also

agreed it would dismiss the weapons offenses.

      During his plea colloquy before the Honorable Sohail Mohammed, J.S.C,

defendant testified that he was "pleading guilty freely, voluntarily, and because

[he was] in fact guilty." He also provided a detailed factual basis for the plea .


                                                                             A-3404-19
                                         2
      With regard to the amended aggravated manslaughter charge, defendant

admitted that he "stab[bed the victim] in the head and neck area" "three or four

times" with a "pocketknife."      Defendant added that he stabbed the victim

"purposefully" as he "knew what [he was] doing when [he] stabbed" him.

Furthermore, defendant testified that he did not act "in self-defense" and, while

"there had been an altercation," "nobody . . . attacked [him] such that [he] needed

to stab [the victim] with the knife." Defendant also admitted that he understood

his actions were "reckless" and "manifest[ed] extreme indifference to . . . human

life." Regarding the burglary charge, defendant stated that he "broke in the

door" of a house and entered with the purpose to "take anything of value that

[he] found," and that he "didn’t have permission to go in" or "to take items of

value from inside."

      Defendant further testified that he understood that he was not obligated to

accept the plea and he could have proceeded to trial where "the State would have

had the obligation to prove [him] guilty beyond a reasonable doubt," his counsel

"would have cross-examined witnesses on [his] behalf" and filed "pre-trial

motions . . . that could have helped with [his] defense."               Defendant

acknowledged that he was "giving up all those rights by pleading guilty," that

there was a "presumption of imprisonment," which the judge was likely to


                                                                             A-3404-19
                                        3
impose, and that the State "could have sought to have [the] charges run

consecutively, however, [they agreed] to concurrent charges."

        Finally, defendant testified about his plea counsel's efforts. He agreed

that his attorney had visited him "between ten and fifteen times" while he was

detained, "went over the evidence that the State had and the evidence the State

was proffering they would present at trial," and discussed "the various defenses

that may be available" and "what [he] thought would happen at trial and what a

trial would look like."

        Further, defendant stated that "he asked [his attorney] questions" and his

attorney "tried [his] best to answer them" and "at the conclusion of all these

conversations that included looking at the [S]tate's evidence, [he] determined

that [he] wished to plead guilty to these charges." Defendant also said that he

was not "threatened in any way to cause [him] to plead guilty."

        The judge also inquired about a letter defendant wrote to the court in

which he stated he wanted to hire different counsel. 1 In response, defendant

explained that after he had "sufficient time to think," he was "satisfied with [his

counsel's] services."     Defendant also signed plea forms that included the




1
    The letter referenced at the plea hearing is absent from the record on appeal.
                                                                             A-3404-19
                                         4
question "Are you satisfied with the advice you have received from your

lawyer," to which he responded "yes."

      The court sentenced defendant consistent with the plea agreement to

concurrent terms of sixteen years with an eighty-five percent parole disqualifier

for the aggravated manslaughter charge, five years for the burglary charge, and

eighteen months for the pending assault accusation. Defendant appealed only

his sentence and we affirmed, finding that it was not manifestly excessive,

unduly punitive, or the result of an abuse of discretion. State v. Sanabria, No.

A-2778-16 (App. Div. June 5, 2017).

      On November 28, 2018, defendant filed a verified PCR petition in which

he requested an evidentiary hearing. Assigned counsel subsequently filed an

amended petition along with a supplemental certification. In sum, defendant

claimed that his plea counsel was constitutionally ineffective because he "never

provided [him] a copy of the discovery," "specifically . . . [twenty-one] DVD's

of [the] State's evidence," and "never went over it with [him]," "refused to

consider any . . . possibility" of going to trial because counsel "was about to get

married and . . . would not be able to conduct a trial," failed to "explain[] . . .

how self[-]defense would be presented at trial," and pressured him into pleading

guilty.


                                                                             A-3404-19
                                        5
      Judge Mohammed heard oral arguments and on November 20, 2019 issued

an order and a comprehensive written opinion denying defendant's petitio n and

concluding an evidentiary hearing was not required to resolve defendant's

application.   As a threshold matter, the judge determined that defendant's

petition was timely and was not otherwise procedurally barred.

      On the merits, Judge Mohammed rejected defendant's argument that

counsel was ineffective for failing to review the discovery with him, concluding

that defendant's claim was expressly contradicted by his testimony during the

plea hearing. The judge, who, as noted, also presided over defendant's plea, also

pointed out that counsel had filed "an omnibus motion addressing the merits of

the case" and "motions to reduce bail."

      Judge Mohammed also rejected defendant's argument that his counsel

improperly pressured him into accepting a plea, again relying on defendant's

plea hearing testimony, in which defendant clearly indicated his decision to

enter the plea was knowing and voluntary. Finally, the court determined that

defendant was not entitled to an evidentiary hearing because he failed to

establish a prima facie case of ineffective assistance. The court based that

decision on its findings that the defendant's petition consisted of "bald

assertions" not sufficiently supported by the record.


                                                                           A-3404-19
                                          6
     This appeal followed in which defendant argues:

          I.   THE POST CONVICTION RELIEF JUDGE
               ERRED IN HIS DETERMINATION THAT TRIAL
               COUNSEL       PROVIDED      EFFECTIVE
               ASSISTANCE SINCE COUNSEL FAILED TO
               REVIEW DISCOVERY WITH DEFENDANT,
               PROPERLY PREPARE THE CASE AND
               IMPROPERLY PRESSURED DEFENDANT INTO
               PLEADING GUILTY.

               A. Trial counsel failed to review discovery with
                  defendant and properly prepare the case.

               B. Trial counsel improperly pressured defendant
                  into pleading guilty.

         II.   THE POST-CONVICTION RELIEF COURT
               ERRED    BY  DENYING    DEFENDANT'S
               PETITION FOR POST-CONVICTION RELIEF
               WITHOUT     AFFORDING     HIM    AN
               EVIDENTIARY   HEARING    TO   FULLY
               ADDRESS HIS CONTENTION THAT HE
               FAILED TO RECEIVE ADEQUATE LEGAL
               REPRESENTATION FROM TRIAL COUNSEL.

     We disagree with all these arguments and affirm substantially for the

reasons in Judge Mohammed's comprehensive and well-reasoned November 20,

2019 decision. We offer the following comments to amplify our opinion.

                                     II.

     "[W]here the [PCR] court does not hold an evidentiary hearing, we may

exercise de novo review over the factual inferences the trial court has drawn


                                                                         A-3404-19
                                     7
from the documentary record." State v. O'Donnell, 435 N.J. Super. 351, 373

(App. Div. 2014) (citation omitted). We review a PCR court's legal conclusions

de novo. State v. Harris, 181 N.J. 391, 415-16 (2004) (citing Toll Bros., Inc. v.

Twp. of W. Windsor, 173 N.J. 502, 549 (2002)).

      A claim for ineffective assistance of counsel must satisfy the two-part test

pronounced in Strickland v. Washington, 466 U.S. 688 (1984), by demonstrating

that "counsel's performance was deficient," that is, "that counsel made errors so

serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment." Strickland, 466 U.S. at 687; see also State

v. Fritz, 105 N.J. 42, 58 (1987) (Strickland/Fritz). This test applies to plea

counsel as well. State v. Gaitan, 209 N.J. 339, 350-51 (2012).

      The first prong requires a showing that "counsel's representation fell

below an objective standard of reasonableness." Strickland, 466 U.S. at 688. A

defendant, however, must overcome a strong presumption that counsel rendered

reasonable professional assistance. Id. at 689. "The test is not whether defense

counsel could have done better, but whether he met the constitutional threshold

for effectiveness." State v. Nash, 212 N.J. 518, 543 (2013). Further, the failure

to raise unsuccessful legal arguments does not constitute ineffective assistance




                                                                            A-3404-19
                                        8
of counsel. State v. Worlock, 117 N.J. 596, 625 (1990) (citing Strickland, 466

U.S. at 688).

      Under the second prong, a defendant must demonstrate that his counsel's

errors prejudiced the defense such as to deprive defendant of a fair and reliable

outcome. Strickland, 466 U.S. at 687. To prove this element, a defendant must

demonstrate "a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different." Id. at 694.

Moreover, "a [defendant] must convince the court that a decision to reject the

plea bargain" and "insist on going to trial" would have been "rational under the

circumstances." State v. Maldon, 422 N.J. Super. 475, 486 (App. Div. 2011)

(quoting Padilla v. Kentucky, 559 U.S. 356, 372 (2010)). That determination

should be "based on evidence, not speculation." Ibid.

      A defendant is not automatically entitled to an evidentiary hearing by

simply raising a PCR claim. State v. Cummings, 321 N.J. Super. 154, 170 (App.

Div. 1999) (citing State v. Preciose, 129 N.J. 451, 462 (1992)). An evidentiary

hearing is required only when: 1) a defendant establishes a prima facie case in

support of PCR, 2) the court determines there are disputed issues of material

fact that cannot be resolved by review of the existing record, and 3) the court




                                                                           A-3404-19
                                       9
determines that an evidentiary hearing is required to resolve the claims asserted.

State v. Porter, 216 N.J. 343, 354 (2013) (citing R. 3:22-10).

      Here, we agree with Judge Mohammed that defendant failed to satisfy

either the performance or prejudice prongs of the Strickland/Fritz test. As Judge

Mohammed explained, defendant's claims are completely contradicted by his

testimony at the plea colloquy, and his signed plea forms, and are otherwise

unsupported by the record. Indeed, contrary to his claims in point one, in which

he asserts that his trial counsel failed to review the entirety of the discov ery in

the case, during his plea colloquy, defendant admitted that his counsel visited

him in jail "between [ten] and [fifteen] times" and "went over the police records"

and "the evidence the [S]tate was proffering they would present at trial."

      Defendant's claim that counsel improperly failed to investigate and

advocate that his conduct in stabbing the victim constituted self-defense is

similarly unavailing. It bears repeating that defendant explicitly disclaimed

during the plea hearing that he acted in self-defense admitting that he not only

stabbed the victim purposefully during an altercation, but that neither the victim

nor anyone else attacked him "such that [he] needed to stab [the victim] with [a]

knife." Defendant also acknowledged that his plea counsel discussed available

defenses with him and what would occur at trial.


                                                                              A-3404-19
                                        10
      Finally, defendant's claim that his plea counsel was ineffective because he

pressured him to plead guilty based on his unavailability to try the case due to

his pending wedding plans is similarly contradicted by defendant's plea

testimony. Again, defendant testified at the plea hearing that he was satisfied

with his counsel's representation and that counsel had discussed what would

occur should they decide to go to trial. Defendant's claim is also contradicted

by his plea form where he stated that he was satisfied with his plea counsel's

representation.

                                       III.

      Even if trial counsel's performance was deficient, we agree with Judge

Mohammed that defendant's petition failed to establish that he was prejudiced

by trial counsel's alleged ineffectiveness. Defendant offers no support for the

proposition that it would have been reasonable, but for counsel's errors, to reject

the plea offer.

      As noted, defendant was originally charged with first-degree murder,

which alone exposed defendant to a potential sentence of thirty years to life,

N.J.S.A. 2C:11-3(b)(1), and two weapons charges, yet ultimately pled guilty to

a single, lesser charge of aggravated manslaughter with a sentence of sixteen

years. In addition, the State's plea offer, which was ultimately accepted by Judge


                                                                             A-3404-19
                                       11
Mohammed, ran that sentence concurrent to defendant's convictions related to a

separate robbery charge and assault accusation.         Given the State's offer to

significantly reduce defendant's substantial sentencing exposure and parole

ineligibility, defendant fails to establish that it would have been rational to reject

the plea offer and that he probably would have done so. Maldon, 422 N.J. Super.

at 486.

      Defendant also offers no evidence to suggest the State might have

reasonably altered its plea offer based on any additional efforts of his trial

counsel nor can we reasonably conclude otherwise based on defendant's bald

assertions and unequivocal admission to stabbing and killing the victim without

justification.   We also note that defendant's petition fails to identify what,

precisely, was contained in the "21 DVD's of State's evidence," or how it would

have affected his decision to plead guilty or the State's generous plea offer. In

sum, defendant's vague, conclusory, and unsupported statements in his

certification provide no refuge against his explicit statements during the plea

colloquy which included his testimony that his counsel met with him

extensively, reviewed discovery, and considered all potential defenses.

      Finally, because we agree with Judge Mohammed that defendant did not

establish a prima facie case of ineffective assistance of counsel, we likewise


                                                                                A-3404-19
                                         12
conclude he did not abuse his discretion in denying defendant's request for an

evidentiary hearing. See Preciose, 129 N.J. at 462. To the extent we have not

addressed specifically any of defendant's remaining arguments it is because we

have concluded that they are without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-3404-19
                                      13